Citation Nr: 9922214	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for residuals of head 
injury and headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from April 
1966 to April 1968 and September 1971 to September 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the RO.  

In a decision in May 1998, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for the residuals of a head injury and 
also remanded the issue of service connection for headaches 
for additional development.  



REMAND

This case was previously before the Board in May 1998 when it 
was remanded for further development including the scheduling 
of a VA examination.  

Pursuant to the Board's May 1998 remand, a letter was sent to 
the veteran's address of record notifying him of examination 
appointments in September and October 1998.  However, a 
response was not received from the veteran, and the letter 
was not returned as undeliverable.  

As noted by the veteran's representative in the Informal 
Hearing Presentation dated in April 1999, the RO did not 
inform the veteran of the procedural consequences for his 
failure to appear for an examination scheduled in conjunction 
with a reopened claim under the provisions of 38 C.F.R. 
§ 3.655 (1998).  

Based on its review of the record, the Board finds that the 
case must again be remanded so that a VA examination may be 
scheduled and pertinent records obtained.  In doing so, it 
should be noted by the RO that an essential step in this 
arrangement is documentation in the claims file of the 
veteran's notification that this examination had been 
scheduled.  

In the present case, the Board requests that the veteran be 
specifically notified of his legal obligation to cooperate 
and appear for the scheduled examination and the consequences 
of his failure to do so.  

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran who 
should be afforded an opportunity to cooperate with the new 
examination request.  

This case is therefore REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for any 
head injury residual or headaches since 
May 1998.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  All treatment records 
not already in the claims folder should 
be associated with the claims folder.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of any claimed head 
disability and headache disorder.  The 
examining physician should be provided 
with and should review the veteran's 
claims folder in conjunction with the 
examination.  All indicated testing 
should be done in this regard.  Based on 
his/her review of the case, the examiner 
should be asked to offer an opinion as to 
the medical probability that any current 
head or headache disability is due to 
disease or injury in service, as claimed 
by the veteran.  

3.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
The RO should also inform the veteran 
that his failure to cooperate may result 
in an adverse action pursuant to 
38 C.F.R. § 3.655(b) (1998).  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










